Citation Nr: 0026059	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-32 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1943 to February 1944.

In February 1995, the RO in Huntington, West Virginia, denied 
the veteran's claim for a rating higher than 50 percent for 
his service-connected anxiety disorder.  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).  
The Board remanded the case to the RO in December 1997 for 
further development and consideration, and the RO 
subsequently increased the rating for the anxiety disorder to 
70 percent.  The appeal continued however because the veteran 
did not indicate that he was content with the 70 percent 
rating and because a higher rating is possible.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  The Board thereafter 
issued a decision in July 1999 denying a rating higher than 
70 percent, and the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

In February 2000, during the pendency of the appeal to the 
Court, VA General Counsel and the veteran's representative 
filed a joint motion requesting that the Court vacate the 
Board's decision and remand the case to the Board for re-
adjudication in accordance with the directives in the joint 
motion.  The Court granted the joint motion for remand later 
that month, and the case has been returned to the Board for 
further consideration.


FINDING OF FACT

As a result of his service-connected anxiety disorder, the 
veteran experiences excessive nervousness and worry, memory 
loss, and an inability to cope with stressful situations or 
to establish or maintain any meaningful social relationships; 
he also experiences disorientation to time, place and person 
as a result of his anxiety disorder, and it is so severe that 
it renders him unemployable irrespective of various other 
conditions that are not service connected.


CONCLUSION OF LAW

The criteria for a 100 percent rating for a service-connected 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that he is totally impaired socially and 
unemployable due to the severity of his anxiety disorder and, 
therefore, entitled to a 100 percent rating.

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with the 
criteria set forth in VA's Schedule for Rating Disabilities-
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  When making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  However, where, as here, he is 
alleging that his symptoms are more severely disabling than 
is contemplated by his current rating, and he is not 
contesting the propriety of the rating initially assigned for 
his psychiatric disability when it was service connected, his 
current level of social and occupational impairment is of 
primary importance.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board also notes that, on November 7, 1996, during the 
pendency of this appeal, VA amended the criteria used to 
evaluate the severity of psychiatric illnesses-including 
anxiety disorders.  Consequently, just as the RO did prior to 
issuing the January 1999 supplemental statement of the case 
(SSOC), the Board must evaluate the severity of the veteran's 
anxiety disorder under both the former and revised criteria 
and apply the version that is most favorable to him since 
neither Congress nor the Secretary of VA has expressed a 
contrary intent.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).

According to the rating criteria that were in effect prior to 
November 7, 1996, a 70 percent rating was warranted for an 
anxiety disorder when it caused "severe" impairment in the 
ability to establish and maintain effective or favorable 
relationships with people, or the psychoneurotic symptoms 
were of such severity and persistence that there was 
"severe" impairment in the ability to obtain or retain 
employment.  A 100 percent rating was warranted when:  1) the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; 2) the veteran exhibited totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
there was demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).

According to the revised criteria, a 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1999).

In this appeal, there is probative evidence for and against 
the claim for a rating higher than 70 percent.  For the 
reasons discussed below, the Board finds that the positive 
and negative evidence is in relative equipoise.  Resolving 
reasonable doubt in the veteran's favor, an award of a 100 
percent rating is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

The evidence against the claim includes portions of a 
December 1998 VA mental status evaluation where the examining 
psychiatrist expressly indicated that the symptoms 
specifically associated with the veteran's anxiety disorder 
(e.g., his difficulty coping with stress and his inability to 
establish or maintain any meaningful social relationships) 
did not warrant more than a 70 percent rating under either 
the old or the new criteria.  While the professional medical 
opinion of the VA psychiatrist concerning the overall 
severity of the veteran's anxiety disorder is not 
dispositive, in and of itself, of the rating that should be 
assigned, it is nonetheless probative evidence against the 
claim that must be considered in making this determination.  
See 38 C.F.R. §§ 4.2, 4.6; see also 38 C.F.R. §§ 4.126, 4.129 
and 4.130 (and former 4.132).  This is particularly true in 
this instance since there is also other probative evidence of 
record containing essentially the same clinical impressions 
of the overall severity of the veteran's anxiety disorder.  
This evidence shows that the veteran suffers from several 
additional psychiatric disorders that have not been service 
connected or otherwise etiologically linked to his anxiety 
disorder, and those other disorders include a psychosis with 
organic brain syndrome, Parkinson's disease, and dementia.  
See, e.g., various medical records on file pertaining to 
evaluation and treatment the veteran received on numerous 
occasions from January 1994 to April 1996 from R. E. Sams, 
M.D., of the Worthington Center for Psychiatric Associates.  
Although Dr. Sams and others at the Worthington Center have 
indicated that the veteran was totally, 100 percent, 
disabled, they also pointed out that this was not entirely 
due to his service-connected anxiety disorder-but rather, 
was a result of a myriad of symptoms that he also was 
experiencing due to all of his other psychiatric conditions, 
which in turn were having a very significant detrimental 
effect on his overall mental status as a whole.  The symptoms 
collectively resulted in him being overly suspicious, 
sometimes disoriented and disheveled, experiencing recurring 
difficulty remembering things, etc.  Thus, the social and 
occupational impairment that he has as a residual of those 
additional conditions cannot, in turn, be attributed to or 
considered a part of the impairment he has as a result of his 
service-connected anxiety disorder.  See Mittleider v. West, 
11 Vet. App. 181 (1998).

Dr. Sams further indicated in an April 1996 statement that 
the veteran's general condition had remained unchanged for 
many years, but that he was just recently beginning to 
develop the organic brain syndrome and Parkinson's disease.  
That statement is especially significant when considered in 
the context of the other evidence of record dated 
contemporaneous to that time, including the reports of 
VA Fiduciary and Field Examinations in July 1995 and August 
1996.  Collectively, they show that, although the veteran 
required daily in-home assistance and care from his neighbor 
and daughter for performing light housekeeping, fixing his 
meals (breakfast and dinner), assuring that he took his 
medications, doing his shopping and laundry, etc., his 
inability to complete those tasks himself was not primarily 
due to the severity of his anxiety disorder, but instead was 
due to a litany of other unrelated factors.  Although he 
eventually had to be admitted to a nursing home for even 
greater supervised care and intervention, that, too, was not 
precipitated by the severity of his anxiety disorder-but 
instead appears to have been primarily a by-product of the 
severity of his dementia.

The report of an August 1998 VA mental status evaluation also 
suggests that the progressive deterioration in the overall 
status of the veteran's mental state is due to a number of 
different factors that are not limited to, or even primarily 
the result of, his service-connected anxiety disorder.  
Rather, problems that had a very significant and detrimental 
impact on the overall status of his health were his multiple 
physical ailments, advanced age, organic brain syndrome and 
vascular dementia as a residual of a cerebral vascular 
accident (i.e., stroke).  The VA examiner indicated that the 
veteran was unable to give certain requested information 
concerning his military service and training-not due to the 
severity of his anxiety disorder-but rather, due to his old 
age and organic brain syndrome.  The VA examiner also 
indicated that the veteran's severe psychosocial and 
environmental problems were due to a combination of both his 
anxiety disorder (neurosis) and his cerebral vascular 
accident, and that his Global Assessment of Functioning (GAF) 
score of 35 was given because he had impairment on reality 
testing or communications secondary to his dementia-which in 
turn indicates that such impairment was not related to his 
anxiety disorder.

Since, according to the evidence discussed thus far, there 
are various factors causing the veteran's social and 
occupational impairment, the determinative issue thus becomes 
whether there is sufficient medical evidence of record 
showing that the severity of his anxiety disorder alone 
is sufficient to render him totally disabled or unemployable.  

As pointed out in the joint motion for remand, the veteran 
had a GAF score of 45 when examined while hospitalized from 
January to March 1995 in connection with his participation in 
the Crisis Stabilization Geriatric Program at the Worthington 
Center.  His doctors there also indicated that his highest 
GAF score during all of the previous year was only 50.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), which VA now uses, both of those 
GAF scores are indicative of "serious" symptoms, e.g., 
suicidal ideation, severe obsessional rituals, or "serious" 
impairment in social and occupational functioning, e.g., no 
friends or unable to keep a job.  It is further significant 
that those GAF scores were derived in the course of the 
veteran being evaluated and treated almost exclusively for 
his anxiety (and depression), and not for his dementia which 
subsequently formed the basis of the even lower GAF score of 
35 during the August 1998 VA mental status evaluation.

Additionally, while hospitalized during 1995 at the 
Worthington Center, the veteran's doctors observed, among 
other things, that he appeared disheveled, experienced severe 
memory loss, and was "not oriented to place."  Although the 
severe impairment in his memory has been attributed primarily 
to a combination of his old age, organic brain syndrome, and 
dementia, his disorientation has not been attributed entirely 
to these conditions-although they may very well be 
contributing to it.  Nevertheless, "disorientation to time 
or place" is one of the requirements for a 100 percent 
rating under the revised criteria of section 4.130, 
Diagnostic Code 9400 (1999).  Not only was it evident while 
being evaluated and treated at the Worthington Center during 
1995, the veteran was "disoriented to time, place and 
person" during his April 1996 VA mental status evaluation, 
aside from the fact that his memory (for even the most recent 
of events) was markedly impaired.  The VA examiner also 
indicated that the veteran's dementia was only "mild," 
whereas his nervous condition, i.e., his anxiety disorder, 
was "severe."  This, in turn, indicates at least by 
implication that his social and occupational impairment 
demonstrated during that evaluation, including his 
"disorientation to time, place and person," was 
predominantly attributable to his service-connected anxiety 
disorder-and not to his dementia which is not service 
connected.  Consequently, inferences drawn from such evidence 
provides a basis to increase the rating for his anxiety 
disorder to 100 percent under the revised rating criteria.

The veteran also is shown, however, to be entitled to a 100 
percent rating for his anxiety disorder under the former 
criteria because it renders him unemployable.  The VA 
psychiatrist who examined the veteran in April 1996 indicated 
that he was unemployable as a result of the severity of both 
the dementia and anxiety disorder, although, again, the 
examiner indicated the anxiety disorder was "severe," 
whereas the dementia was only "mild."  But aside from that, 
one of the veteran's private primary care physicians, J. 
Patel, M.D., also indicated in a January 1997 hand-written 
statement that the veteran's employability had been 
"jeopardized" by the severity of his service-connected 
mental disorder, and that the disorder should be rated at 
100 percent.  In providing that statement, Dr. Patel may have 
been erroneously assuming that all of the veteran's various 
mental disorders were service connected, that is not 
altogether certain.  Moreover, there is still other evidence 
supporting such a conclusion.  

Even the VA psychiatrist who examined the veteran in December 
1998 and concluded that no more than a 70 percent rating was 
warranted for the anxiety disorder, under either the old or 
new criteria, also indicated nevertheless that his multi-
infarct dementia was only "moderate," that he had an all-
time low GAF score of 25, and that he was "unable to obtain 
or retain employment."  The VA examiner went on to note that 
the dementia was an entirely "new problem," apart from the 
already service-connected anxiety disorder, and that, 
although the dementia would make the overall status of the 
veteran's mental state even worse, he was unemployable due to 
the severity of his service-connected anxiety disorder.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  Consequently, 
there is a medical basis for concluding that the service-
connected anxiety disorder renders him unemployable, 
independent of the other conditions (dementia, etc.) that are 
not service connected.  Mittleider, 11 Vet. App. at 182; see 
also Shoemaker v. Derwinski, 3 Vet. App. 248 (1992); Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).


ORDER

A 100 percent rating is granted for a service-connected 
anxiety disorder, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 1 -


